DETAILED ACTION
Claims 1, 2, 5-11, and 13-17 are presented for examination. Claims 1, 16, and 17 stand currently amended.
The present application is being examined under the pre-AIA  first to invent provisions.
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
No new grounds of rejection are presented herein.
Response to Arguments
Applicant's remarks filed 12 January 2021 have been fully considered and Examiner’s response is as follows:
Regarding §112:
Applicant remarks page 10 argues:
Thus, during the "computing" of interface information, publications (that do not comprise mating information) are enhanced by data (that include mating information) to become interface information. The mating information are therefore included in the enhanced assembly data but are not present in the publications.
This argument is unpersuasive.
The conflict identified by Examiner is not between the “selecting” and “computing” clauses, but between the “selecting” and “identifying” clauses recited in the claim. Examiner agrees there is no conflict between the “selecting” and “computing” steps. Compare with Examiner’s suggested correction under the §112 section below.
Applicant remarks page 10 further argues:
Claim 1 is being amended so that these features are now exhaustively clear in the claim wordings. In particular, it has been added that "a publication is "a link to an element of geometry of the said particular object"
This argument is unpersuasive.
Claim 1 recites “a publication of a particular objet being a link to an element of geometry …, and publishing mating information about interfacing the particular object with another object by making public elements of geometry of the particular object ….” In particular, the conflicting portion of what is claimed is the portion which begins with “and publishing mating information….” Applicant’s statement of the definition of publication in the above argument is incomplete because it omits the conflicting portion of the definition which is recited in the claim. Examiner’s recommended correction for §112 is to delete the claim language beginning “and publishing mating information…” and thereby remove the conflict between clauses.
Regarding §103:
Applicant remarks page 11 argues:
The first and second objects only have publications, and these publications do not comprise mating information. Publications publish mating information, but do not comprise mating information at the time of selection.
This is a contradiction. Applicant says “these publications do not comprise mating information” but then immediately states “Publications publish mating information.” To illustrate the conflict, this is equivalent to saying the presentation of information does not present mating information, but the presentation presents mating information. Which is it? Does the publication present mating information or does it not present mating information. The publication is present at the time of the selection because the claim recite identifying the publication. Said publication either does or does not include “mating information.”
Note: Examiner is distinguishing between the “publication” of the object and the “interface information” of the computing step. There is no conflict with the interface information of the computing step.
Applicant remarks page 11 further argues:
That is, the first and second objects do not have mating information about interfacing a particular object with another object. The first and second objects only have publications, that do not comprise mating information because publications are only links to elements of geometry at the time of the selection.
Then why does the claim recite that the publication or link of the publication is “publishing mating information?” The recited contradiction in the claims is whether or not the publication does not have mating information or whether the publications are publishing mating information. Both cannot be true. In accordance with Applicant’s arguments herein Examiner suggests striking the claim language regarding the publications publishing mating information. See Examiner’s recommendation regarding §112 below.
Applicant remarks page 11 further argues:
In contrast, Kohls discloses that"[c]onstraint interfaces provide the ability to mate two components to each other" (Kohls, co.3, li.20-21). According to the Office's interpretation, the constraint interfaces in Kohls have mating information.
This depends on how you define “mating information.” Mating information is a very flexible term which can reasonably be interpreted a number of different ways. Speaking broadly, the unconsumed interface halves of Kohls include some information, and the consumed interface halves include additional information computed after placement. Within the bounds of understanding the §112 indefiniteness of the claims, there are reasonable interpretations of “mating information” as the respective additional information which is computed at placement and when the interface halves are consumed. This additional information is clearly missing for the unconsumed interface halves (i.e. during a selecting) and this additional information is clearly present when computed placement occurs or when the interface halves are consumed. Accordingly, the teachings of Kohls are consistent with the claimed “selecting” and “computing” steps as recited in the claims. The “identifying” step as recited is indefinite and conflicts with the recited “selecting” step for the reasons outlined in the §112(b) rejection so no consistent interpretation is possible. Identifying any potential inconsistency with Examiner’s prior art rejection of the “identifying” step cannot be persuasive until the underlying indefiniteness and inherent contradiction recited in the claim is resolved. 
Applicant remarks page 12 further argues:
The expression "a fully specified constraint" cannot be interpreted as a placement with another object, but solely as a "constraint" (which corresponds to the constraint interface of Kohls). 
This argument is unpersuasive.
It is wrong to interpret the claim language “a fully specified constraint” as only a “constraint” because to do so is to ignore the recited claim language of “fully specified.” Accordingly, the Examiner is precluded from adopting Applicant’s proposed claim interpretation argued here.
Applicant remarks page 12 further argues:
Claim 1 is being amended to recite that "a publication of a particular object being a link to an element of geometry of the said particular object". During the "identifying" element, publications (i.e., "link[s} to element[s} of geometry") are identified. Kohls does not disclose this identification because Kohls determines whether a part has an interface (Kohls, co.9, li.34-38). 
This argument is unpersuasive.
A part “having” an interface (i.e. an unconsumed interface halve) is linking the respective interface halve to the elements of geometry of said part. This is consistent with the broadest reasonable interpretation of the plain meaning of the phrase “link to an element of geometry.” See MPEP §2111.01.
Applicant remarks page 12 further argues:
As explained above, publications do not comprise assembly data (before the computing step, publication are not enhanced by data) and are therefore not interfaces.
This argument is unpersuasive.
Examiner has not asserted that publications comprise assembly data. Obviously the “publications” recited in the claim are different from the “interface information” recited in the claim. Applicant may be getting confused with the “interface information” recited in the claim and the recitation of interface halves disclosed in Kohls. These are not the same thing. In particular the unconsumed interface halves taught in Kohls are treated as different from the consumed interface halves taught in Kohls. When discussing the teachings of Kohls it is not sufficient to say “interface” or “not interface” in the same manner as recited in the claim because Kohls makes further distinctions regarding the interfaces and so does the Examiner in interpreting the teachings of Kohls. See Examiner’s detailed §103 rejection below.
Applicant remarks page 12 further argues:
The Office also states that the "rank property" disclosed in Kohls can be assimilated to the ranking of the claimed invention.
This argument is unpersuasive.
Claim 1 recites “a level of transparency that is determined according to a ranking, based on predetermined criteria, of the respective one of the computed positions.” Accordingly, Applicant’s argument seems to be arguing that somehow the rank property taught by Kohls is not a “predetermined criteria.” Considering the breadth of scope for “predetermined criteria” this is ridiculous.
Applicant remarks page 12 further argues:
The rank property of Kohls is thus a property of the constraint interfaces, and not a rank property of computed positions.
This argument is unpersuasive.
Examiner agrees the rank property is a property of the constraint interfaces. See Kohls column 5 lines 20-24. However, the constraint interfaces are “of computed positions” within the broadest reasonable interpretation of the word “of”. Accordingly, the respective rank property is also ‘of’ the corresponding computed position.
Applicant argument pages 13-14 argues Willcock, Pabon, Arvin, and Nelson, does not cure the alleged deficiency of Kohls. This argument is moot as Examiner does not find Kohls deficient.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 recite:
…the first object and second object having no interface information, an interface information being a publication enhanced by mating information;
identifying at least one publication of the first [and second] object, a publication of a particular object …, and publishing mating information about interfacing the particular object with another object….
These limitations directly conflict. The first limitation requires there is no “publication enhanced by mating information” but the second limitation requires identifying a publication which is “publishing mating information.”
There appears to be no way to resolve this conflict. Accordingly, for compact prosecution the Examiner is interpreting the objects as either having published mating information or not having published mating information.
Dependent claims 2, 5-11, and 13-15 are rejected for depending upon a rejected claim.
Examiner suggests amending claim 1 as follows (and claims 16 and 17 corresponding):
1. A computer-implemented …
selecting, upon user action, a first object…;
identifying at least one publication of the first object and at least one publication of the second object, a publication of a particular object being a link to an element of geometry of the said particular object
computing, in a processor, an interface information of the first object and interface information of the second object for each of said at least one identified publication of the first object and at least one identified publication of the second object, the computed interface information being a publication having enhanced assembly data to build a fully specified …;
….
the first and second publications and therefore does not exist until after the identifying step and is therefore chronologically after the selecting step and not existing contemporaneously with the first and second objects at the time the negative limitation is imposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10, 11, 13, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 6,907,573 B2 Kohls, et al. [herein “Kohls”] in view of US patent 6,906,712 B2 Lee, et al. [herein “Lee”] and US patent 7,707,171 B2 Willcock [herein “Willcock”].
Claim 1 recites “1. A computer-implemented method for designing an assembly of objects in a system of computer-aided design.” Kohls title discloses “Intelligent Constraint Definitions for Assembly Part Mating” Kohls column 1 lines 15-17 disclose “Multiple components/parts are commonly displayed in computer drawing programs such as solid modeling or computer aided design (CAD) programs.”
Claim 1 recites “the method comprising: selecting, upon user action a first object and a second object of the assembly, the first object and the second object having no interface information, an interface information being a publication enhanced by mating information.” Kohls column 3 lines 20-21 disclose “Constraint interfaces provide the ability to mate two components to each other.” The two components of the constraint interface are first and second objects. The information of the constraint interfaces is mating information because it allows the ability to mate two components to each other.
Kohls column 9 lines 32-43 discloses “If the part is the first part, the part is grounded at the origin at step 914 and processing continues …. the user merely needs to select a part with an interface, and if a matching interface/pair is found when the part is selected, the part is automatically placed in accordance with the match.” The parts are objects. Thus, the selection of the first part is the part grounded at the origin. The selection of the second part is the part placed in accordance with the matching interface. The user selecting each part is clearly a "selecting, upon user action a first object and as second object of the assembly" as recited by the claim.
Kohls column 9 lines 32-43 teaches the sequence is (1) user selects a part, (2) a matching part is found, and (3) then the part is automatically placed in accordance with the match. Placing the part is solving the geometrical constraint which does not occur until after the matching part has been found. Thus, at the step of selecting the first and second object there is no geometrical constraints solved between them. The solving occurs afterwards.
Claim 1 recites “identifying at least one publication of the first object and at least one publication of the second object, a publication of a particular object being a link to an element of geometry of the said particular object, and publishing mating information about interfacing the particular object with another object by making public elements of geometry of the particular object available for interfacing with the another object.” Kohls column 3 lines 57-59 disclose “A part or a component may comprise any 2D or 3D geometrical shape or entity.” Thus, parts and components comprise elements of geometry. Kohls column 9 lines 34-38 and figures 9A-9B disclose:
If the part is not the first part, a determination is made at step 916 regarding whether the part has an interface. If the part has an interface, a determination is made as to whether a matching interface (i.e., a pair) is found at step 918.
The part “having” the interface is the interface being linked to the part. The part is a plurality of elements of geometry.
Determining that the part has an interface and finding a matching interface (e.g. a pair) is identifying a publication of the first object and a publication of the second object. Kohls column 9 lines 41-42 disclose 
Kohls column 8 lines 26-27 disclose “When [the interface is] unconsumed (i.e., an interface that is not mated) the glyph in the third column is displayed.” An unconsumed interface is a publication of only the one particular object. Displaying the unconsumed interface with a respective glyph, along with the information of the interface itself, is publishing the mating information of the interface. Kohls column 7 line 26 discloses a section titled “Interface Representation.” Representing/displaying the interface is publishing the mating information of the interface. Specifically, the unconsumed interfaces mating information is the mating information of a publication. See also Kohls column 8 lines 54-48 “unconsumed interface halves.”
Claim 1 recites “computing, in a processor, an interface information of the first object and an interface information of the second object for each said at least one identified publication of the first object and at least one identified publication of the second object, the computed interface information being a publication having enhanced assembly data to build a fully specified constraint with another compatible interface information.” Kohls column 9 lines 41-42 disclose “if a matching interface/pair is found when the part is selected, the part is automatically placed in accordance with the match.” Placing in accordance with a match is mating the particular object with another object. Note, this placement is occurs only after finding the respective matching interfaces.
Kohls column 12 lines 61-64 disclose “The selected model contains a predefined (composite) component interface that will completely position the model within the user's assembly.” Component interfaces which completely position the model are publication information to build a fully specified constraint. Completely positioning the model is building a fully specified constraint with the interface halves of the assembly. Kohls column 4 lines 21-25 disclose interface halves: placement halves and receiving halves. Mating placement halves and receiving interface to automatically place the parts according with the match is building a fully specified constraint with another compatible interface information.
the enhanced assembly data including mating information about interfacing the particular object with the another object.” Kohls column 9 lines 32-43 teaches the sequence is (1) user selects a part, (2) a matching part is found, and (3) then the part is automatically placed in accordance with the match. Placing the part is solving the geometrical constraint which does not occur until after the matching part has been found. Thus, at the step of selecting the first and second object there is no geometrical constraints solved between them. The solving occurs afterwards. The mating information solved during the placement according to the match is the respective mating information of the enhanced assembly data.
Claim 1 recites “computing, in a processor, a set of positions of the first object relatively to the second object of the assembly by trying every combination of geometrical constraints provided by the interface information.” Kohls column 12 lines 61-64 disclose “The selected model contains a predefined (composite) component interface that will completely position the model within the user's assembly.” Positioning the component with the assembly model is computing a set of positions relative to the objects of the assembly. Completely positioning the model means there is one set of positions which meet the combination of geometrical constraints provided by the component interface. Thus, this position is the only combination of geometrical constraints provided by the component interface. See further Kohls column 10 lines 38-50 regarding selection of interfaces based upon complying with a constraint type.
Kohls column 5 lines 38-40 disclose “The primary interface is the interface used when a component is being placed.” Using the interface to place a part is using the computed respective set of positions according to the constraint interface.
Claim 1 recites “and displaying, on a display, simultaneously at least two 3D representations of the computed positions of the first object relatively to the second object, wherein each representation of a computed position is a representation of an assembly of the first and second objects.” Kohls column 3 lines 53-55 disclose “Graphics/drawing program 108 is configured to create, view, and modify drawings (as set forth in the background) displayed on display device 102 in 2D and/or 3D.” Kohls column 7 lines 30-33 disclose “The browser window 502 shows the structure of parts, assemblies, and drawings in an active file that is displayed in a display window 504.”

But Kohls does not explicitly disclose using simultaneously for display at least two of the constraint interfaces. However, in analogous art of computer aided design of assemblies, Lee column 2 teaches “draftsmen need a mechanism for displaying alternative positions of an assembly model. Ideally, the alternative positions would be displayed in a single drawing view area.” Displaying alternative positions in a single drawing view is a simultaneous display of at least two representations of computed positions. Each alternative position is a set of computed positions.
Lee column 3 lines 5-9 teach “the draftsman must manually change the line fonts to the ‘phantom’ line font for those components redrawn in an alternative position, thereby conforming to the industry standard for distinguishing alternative positions.” Distinguishing alternative positions with phantom lines is one method of simultaneously displaying alternative computed positions.
Lee column 4 lines 58-60 further teaches "automated 3D alternative position viewer provides the necessary software tools to enable a draftsman to render and annotate multiple 3D positions of an assembly in a single 2D drawing view area."
A person having ordinary skill in the art at the time of the invention would recognize that the alternative positions taught by Lee correspond with secondary and tertiary interface properties taught by Kohls.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Kohls and Lee. One having ordinary skill in the art would have found it motivated to use phantom display of secondary interface positions in a single view into the system of defining how See Lee column 2 lines 1-8.
Claim 1 further recites “and wherein the simultaneously displayed multiple representations each in one of the computed positions.” Kohls column 5 lines 24-40 discloses "a rank property.” Kohls column 5 lines 24-40 disclose a primary rank and a secondary rank of the interfaces. Kohls column 6 lines 51-52 further discloses a tertiary rank of composite interfaces. Kohls column 5 lines 38-40 disclose “The primary interface is the interface used when a component is being placed.” As discussed above with Kohls column 12 lines 61-64, the interface to place a part is using the computed respective set of positions according to the constraint interface(s). Accordingly, the ranking property of the interfaces is a ranking of respective computed positions from using the respective interface.
But Kohls does not explicitly disclose using simultaneously for display at least two of the constraint interfaces. However, in analogous art of computer aided design of assemblies, Lee column 2 teaches “draftsmen need a mechanism for displaying alternative positions of an assembly model. Ideally, the alternative positions would be displayed in a single drawing view area.” Displaying alternative positions in a single drawing view is a simultaneous display of at least two representations of computed positions. Each alternative position is a set of computed positions.
Lee column 3 lines 5-9 teach “the draftsman must manually change the line fonts to the ‘phantom’ line font for those components redrawn in an alternative position, thereby conforming to the industry standard for distinguishing alternative positions.” Distinguishing alternative positions with phantom lines is one method of simultaneously displaying alternative computed positions.
A person having ordinary skill in the art at the time of the invention would recognize that the alternative positions taught by Lee correspond with secondary and tertiary interface properties taught by Kohls.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Kohls and Lee. One having ordinary skill in the art would have found it motivated to use phantom display of secondary interface positions in a single view into the system of defining how parts will be positioned and constrained in assemblies for the advantageous purpose of ideally displaying alternative positions in a single drawing view area. See Lee column 2 lines 1-8.
have a level of transparency that is determined according to a ranking, based on predetermined criteria, of the respective one of the computed positions.” Kohls column 5 lines 24-40 discloses "a rank property.” Kohls column 5 lines 24-40 disclose a primary rank and a secondary rank of the interfaces with corresponding computed positions. Kohls column 8 lines 12-14 disclose “The different illustrated glyphs may be displayed on a display device in different colors to more easily distinguish them.” Displaying the component interface glyphs in different colors is displaying the representation of the positions of the interfaces according to several level of visibility. The different colors are different levels of visibility.
Neither Kohls nor Lee explicitly disclose a level of transparency according to a ranking; however, in analogous art of displaying a group with different rankings, and Willcock column 5 lines 62-65 teaches “The highest rank image is display with 0% transparency (for example as seen in the image in box C4), while the lower ranking images are displayed in progressively higher percentage of transparency.” Displaying higher ranks with 0% transparency and lower ranks with increased transparency is displaying a level of transparency according to a ranking based on the predetermined criteria of the ranking.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Kohls, Lee, and Willcock. One having ordinary skill in the art would have found it motivated to use displaying higher ranking interfaces with less transparency and lower ranking interfaces with higher transparency into the system of defining how parts will be positioned and constrained in assemblies for the advantageous purpose “to present such information in an easy-to-comprehend form” and “authorized viewer can have a clear, global view of the relative importance of the images within the group.” See Willcock column 5 line 60 to column 6 line 3.
Claim 2 further recites “2. The method of claim 1, wherein the simultaneously displayed representations of the computed positions are displayed according to several levels of visibility.” Kohls column 8 lines 12-14 disclose “The different illustrated glyphs may be displayed on a display device in different colors to more easily distinguish them.” Displaying the component interface glyphs in different colors is displaying the representation of the positions of the interfaces according to several level of visibility. The different colors are different levels of visibility.

Claim 5 further recites “5. The method of claim 1, further comprising, prior to the step of displaying, the step of: ranking the positions of the set of the first object relatively to the second object according to at least two criterion.” Kohls column 5 lines 24-40 discloses "a rank property.” Kohls column 5 lines 24-40 disclose a primary rank and a secondary rank of the interfaces. Kohls column 6 lines 51-52 further discloses a tertiary rank of composite interfaces. The rank property is a ranking criterion prior to the display step. The rank property of a constraint interface corresponds to a ranking of the respective computed positions of using that constraint interface. The primary rank is a first criterion. The secondary rank is a second criterion.
Claim 6 further recites “6. The method of claim 1, further comprising, prior to the step of computing the set of positions, the step of: adding constraints, upon user actuation, between the first object and the second object.” Kohls column 10 line 21 discloses “additional constraints may be placed.” Adding additional constraints is adding constraints between the first and second objects. Kohls column 12 lines 45-47 discloses “a user may create a part within the part modeling environment, add an atomic interface definition to the part.”
Claim 8 further recites “8. The method of claim 1, wherein the step of computing a set of positions of the first object relatively to the second object of the assembly comprises: computing at least one matching of the interface information of the first object and the second object.” Kohls column 9 lines 36-39 disclose “[i]f the part has an interface, a determination is made as to whether a matching interface (i.e., a pair) is found at step 918. If a pair is found, the interface is applied at step 920 for placement of the part.” Determining or finding a matching interface pair is computing a matching of the interface information. Placing the part is using the computed set of relative positions of the first and second objects.
and solving geometric constraints between the first object and the second object after each computation of said at least one matching.” Applying the interface for placing the part, as taught by Kohls column 9 lines 36-39 as discussed immediately above, is solving the geometric constraints between the objects after the matching.
Claim 10 further recites “10. The method of claim 8, wherein the step of computing a set of positions of the first object relatively to the second object of the assembly further comprises: computing a first identifier between at least two interface information of the first object and a second identifier between at least two interface information of the second object.” Kohls column 6 lines 36-37 disclose “Each constraint interface may also be identified by a name.” A name is an identifier of each constraint interface. A default name is a respective computed identifier.
Furthermore, Kohls column 13 lines 49-51 also disclose “The hole patterns are marked within the interface definition using an equivalence operator that defines either set as satisfying the interface.” Marking the interfaces with an equivalence operator is an identifier between the two interfaces.
Claim 10 further recites “associating said first and second identifiers of the interface information to the objects owning respectively said at least two interface information of the first object and said at least two interface information of the second object.” Kohls column 6 lines 36-37 disclose “Each constraint interface may also be identified by a name.” A name is an identifier of each constraint interface. Kohls column 4 lines 21-22 disclose “A placement half is the portion of an atomic or composite interface definition that exists on the component being.” The interface exists on the component, therefore the name of the interface exists on the interface on the component. The name of the interfaces of the component are identifiers of interface information to the objects owning the interface information. Matched interface halves are at least two interface information.
Claim 10 further recites “and using said first and second identifiers for identifying a matching, during the computation of another matching involving at least one of said first and second objects.” Kohls figure 7 shows interfaces iMate1 and iFlush1 comprising first matched interface1. Thus the names of the first and second interfaces persist during the computation of subsequent interface creations of the assembly objects.
11. The method of claim 1, wherein the step of computing the set of positions of the first object relatively to the second object of the assembly is first performed taking account of the constraints added by the user, and then performed without taking account of the constraints added by the user.” Kohls column 6 lines 46-55 teaches suppressing constraint interfaces. Specifically, Kohls column 6 lines 46-49 disclose “Another property reflects whether the constraint interface is suppressed or unsuppressed (i.e., whether the constraint interface may be currently active in the display window or temporarily suppressed).” A suppressed constraint interface is computing the positions without taking into account the suppressed constraints. An unsuppressed constraint interface is computing the positions of the objects taking into account the unsuppressed constraints added by the user.
Claim 13 further recites “13. The method of claim 1, wherein the interface information of the first object and the interface information of the second object is computed in order to be representative of a coincidence with elements of geometry.” Kohls column 5 lines 55-57 disclose “A tangent constraint requires contact of the selected face, plane, cylinder, sphere, cone or edge at a tangent point on a component with a matching mate.” A contacting tangent constraint is a coincidence of the elements of geometry.
Claim 16 recites “16. A non-transitory computer readable medium containing a computer program for designing an assembly of objects in a system of computer-aided design.” Kohls title discloses “Intelligent Constraint Definitions for Assembly Part Mating” Kohls column 1 lines 15-17 disclose “Multiple components/parts are commonly displayed in computer drawing programs such as solid modeling or computer aided design (CAD) programs.” 
Kohls column 3 line 43 discloses “fixed and/or removable data storage devices.” Data storage devices are computer readable media.
The remaining limitations of claim 16 are substantially similar to claim 1 above and are rejected for the same reasons.
Claim 17 recites “17. An apparatus for designing an assembly of objects in a system of computer-aided design, the apparatus comprising: a processor; and a memory with computer code instructions for implementing a method for designing an assembly of objects stored therein, the memory operatively coupled to said processor such that the computer code instructions configure the processor to implement.” Kohls title discloses “Intelligent Constraint Definitions for Assembly Part Mating” Kohls column 1 lines 15-17 disclose “Multiple components/parts are commonly displayed in computer drawing programs such as solid modeling or computer aided design (CAD) programs.” 
Kohls column 3 lines 30-32 discloses “implemented using a computer 100 … [and] data storage devices 104.” A computer includes a processor. Data storage devices are memories.
The remaining limitations of claim 17 are substantially similar to claim 1 above and are rejected for the same reasons.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohls, Lee, and Willcock as applied to claim 8 above, and further in view of U.S. Patent 5,251,290 Pabon [herein “Pabon”] and US 2008/0172208 A1 Lechine [herein “Lechine”].
Claim 9 further recites “9. The method of claim 8, wherein the steps of computing at least one matching of the interface information and solving geometric constraints after each computation of said at least one matching are carried out according to a traversal of a graph, wherein: each node of the graph represents a combination of one interface information of the first object and one interface information of the second object.” Kohls column 9 lines 36-39 disclose “[i]f the part has an interface, a determination is made as to whether a matching interface (i.e., a pair) is found at step 918. If a pair is found, the interface is applied at step 920 for placement of the part.” Determining or finding a matching interface pair is computing a matching of the interface information. Placing the part is using the computed set of relative positions of the first and second objects.
But Kohls does not explicitly disclose traversing nodes of a graph; however, in analogous art of CAD geometric modeling, Pabon column 9 lines 54-61 teaches “a set of geometric elements, e, are constrained by a set of geometric constraints, c, 55 acting between the geometric elements” and “[t]he nodes in the first layer represent the geometric constraints. The nodes in the second layer represent the 
Pabon column 9 lines 7-8 disclose an ordered dependency list (i.e. execution sequence.) An execution sequence of the ordered dependency graph is a traversal of the graph.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine a node structure and dependency of constraints and geometric entities, and CAD design of constrained objects by incorporating the teaching of Pabon into Kohls, Lee, and Willcock. One having ordinary skill in the art would have found it motivated to use directed graphs with constraint dependency into the system of defining how parts will be positioned and constrained in assemblies for the purpose of efficiently solving the constraints. See Pabon col. 9 lines 7-10 confirms “[u]sing the list of strong components as an ordered dependency list (i.e. execution sequence) [created from a directed graph], allows the model to be updated or changed in a computationally efficient fashion.”
Claim 9 further recites “each node of the graph at a given level of the graph, pointing on a parent node, represents the combination already represented by another node in an upper level of said given level.” Pabon col. 3 lines 14-18 teaches “the method generates the ordered dependency list by creating a second directed graph with the geometric entities represented as nodes and the constraints as links between the nodes. The links are directed based on the constraint dependency.” The constraint dependency relationship incorporates the combination of the combinations in an upper level.
Claim 9 further recites “each node of the graph having not solvable geometric constraints is suppressed of the graph.” Kohls column 6 lines 46-55 teaches suppressing constraint interfaces. Specifically, Kohls column 6 lines 46-49 disclose “Another property reflects whether the constraint interface is suppressed or unsuppressed (i.e., whether the constraint interface may be currently active in the display window or temporarily suppressed).”
Pabon column 15 lines 33-35 teach “then the constraint is redundant or is in conflict with the other constraints in the network.” Being in conflict is nodes of the graph having not solvable geometric constraints.
But neither Kohls nor Pabon explicitly teach nodes having not solvable geometric constraints; however, in analogous art of computer aided design of assemblies, Lechine paragraphs 101-105. 
Lechine paragraph 30 teaches “if an impossibility of solving said constraints is detected, testing whether said constraints can be solved upon modifying one oriented constraint amongst the constraints as modified.” So if all constraints cannot be fulfilled, see if all but one can be fulfilled. Lechine paragraph 85-87 teaches a process of then comparing constraints two by two in pairs. Solving the constraints with all but one constraint is suppressing that one constraint. Similarly, solving the constraints with all but a pair of constraints, etc. is suppressing that pair of constraints.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Kohls, Lee, Pabon, and Lechine. One having ordinary skill in the art would have found it motivated to use detecting conflicting constraints into the system of defining how parts will be positioned and constrained in assemblies for the advantageous purpose of efficiently solving the problems of constraints (e.g. by prompting the user). See Lechine paragraph 54.
Claim 9 further recites “and for a given node, a position of the set of positions is provided by: a set of constraints built from the combination of said given node.” Pabon col. 3 lines 14-16 a “graph with the geometric entities represented as nodes and the constraints as links between the nodes.” The nodes are geometric entities which encompass the constraints as links between the nodes.
Claim 9 further recites “and a set of constraints built from the combinations of the parents of said given node.” Pabon col. 3 lines 16-17 “[t]he links are directed based on the constraint dependency.” The constraint dependency relationship incorporates the combination of the combinations in an upper level.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine a node structure and dependency of constraints and geometric entities, and CAD design of constrained objects by incorporating the teaching of Pabon into Kohls and Lee. One having ordinary skill in the art would have found it motivated to use directed graphs with constraint dependency into the system of defining how parts will be positioned and constrained in assemblies for the purpose of efficiently solving the constraints. See Pabon col. 9 lines 7-10 confirms “[u]sing the list of strong 
Dependent Claim 14
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohls, Lee, and Willcock as applied to claim 1 above, and further in view of U.S. patent 7,110,005 B2 to Arvin et al. [herein “Arvin”].
Claim 14 further recites “14. The method of claim 1, wherein said elements of geometry are restricted to points, lines, planes, and axis systems.” Kohls does not explicitly disclose using a closed Markush group of only points, lines, planes, and axis; however, in analogous art of CAD design, Arvin paragraph 41, col. 5 lines 43-45 teaches “Geometric constraints--. . . position might be constrained along a specified set of points, a line such as a coordinate axis, or a plane.”
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine a simple definition of geometric constraint and CAD design of constrained objects by incorporating the teaching of Arvin into the method of Kohls, Lee, and Willcock. One having ordinary skill in the art would have found it motivated to use the definition of geometric constraint into the system of defining how parts will be positioned and constrained in assemblies for the purpose of simple standard formatting.
Dependent Claim 15
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohls, Lee, and Willcock as applied to claim 1 above, and further in view of US patent 7,084,884 B1 Nelson, et al. [herein “Nelson”].
Claim 15 further recites “15. The method of claim 1, wherein one of the simultaneously displayed representations of the computed positions is emphasized by placing a cursor on said one of the simultaneously displayed representations upon user action on a haptic device.” Kohls column 3 line 35 discloses “peripherals and other devices may be used with the computer 100.” Kohls column 4 line 56 disclose clicking a mouse.
But Kohls does not explicitly disclose action on a haptic device; however, in analogous art of CAD graphical user interfaces, Nelson col. 4 lines 42-50 teach “[w]ith either a haptic or a non-haptic interface 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Kohls, Lee, Willcock, and Nelson by incorporating the teaching of Nelson into the method of Kohls and Lee. One having ordinary skill in the art would have found it motivated to use input controller of a haptic interface into the system of defining how parts will be positioned and constrained in assemblies for the purpose of improving “the interaction of a user with a graphical environment” with “an interface device that displays a realistic interaction.” See Nelson col. 1 summary section.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 6,907,573 B2 Kohls, et al. [herein “Kohls”] column 5 lines 24-40 discloses "a rank property.” Kohls column 5 lines 24-40 disclose a primary rank and a secondary rank of the interfaces. Kohls column 6 lines 51-52 further discloses a tertiary rank of composite interfaces. The rank property is a ranking criterion prior to the display step. The rank property of a constraint interface corresponds to a ranking of the respective computed positions of using that constraint interface. The rank property is at least one criterion. However, this rank property is not one of the listed criterion of claim 7.
US 2008/0172208 A1 Lechine [herein “Lechine”] paragraph 30 teaches “if an impossibility of solving said constraints is detected, testing whether said constraints can be solved upon modifying one oriented constraint amongst the constraints as modified.” So if all constraints cannot be fulfilled, see if all but one can be fulfilled. However, this evaluation of constraints for constraint solving is not a ranking of computed positions as now claimed.
US patent 8,069,019 B2 Cazals [herein “Cazals”] teaches methods of evaluating constraints for relative positioning of objects in CAD. But Cazals teaches positioning irrespective of a set of computed 
None of the references taken either alone or in combination with the prior art of record disclose:
wherein the said at least one criterion is one of the following:
a number of constraints between the first object and the second object of the assembly;
a number of constraints suggested by a user between the first object and the second object of the assembly, the first and second objects being relatively positioned;
a distance between projections in a two-dimensional space of the first object and the second object of the assembly, the first and second objects being relatively positioned;
a distance, in a three-dimensional space, between the first object and the second object of the assembly which are relatively positioned;
an angle of rotation between the first object and the second object of the assembly which are relatively positioned;
the first object and the second object of the assembly, which are relatively positioned, are visible on the graphical user interface;
a design error, between the first object and the second object of the assembly which are relatively positioned, is detected.
in combination with the remaining elements and features of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        12 February 2021